Matter of Jacieon M. (India M.) (2022 NY Slip Op 00557)





Matter of Jacieon M. (India M.)


2022 NY Slip Op 00557


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ.


100 CAF 19-00427

[*1]IN THE MATTER OF JACIEON M. AND NYLANI R. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; INDIA M., RESPONDENT-APPELLANT, AND MARKEEF R., RESPONDENT. (APPEAL NO. 1.) 


BETH A. RATCHFORD, CANANDAIGUA, FOR RESPONDENT-APPELLANT. 
JOHN P. BRINGEWATT, COUNTY ATTORNEY, ROCHESTER (AMANDA L. OREN OF COUNSEL), FOR PETITIONER-RESPONDENT.
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Monroe County (Caroline Morrison, A.J.), entered February 13, 2019 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent India M. neglected the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court